      Case 1:19-cr-00807-LAP Document 91 Filed 03/25/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
        - v –                                19 CR 807-01 (LAP)
Jeanluc Joiles,                                     ORDER



LORETTA A. PRESKA, Senior United States District Judge:



     The CJA attorney on duty today, Bobbi Sternheim is

appointed to represent the defendant as second opinion counsel.




                           ________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge

Dated: March 25, 2021
New York, New York
